Citation Nr: 1107302	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-06 874	)	DATE
	)
	)


THE ISSUE


Whether an October 12, 1972, decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service connection 
for the residuals of frostbite of both feet, including 
thromboangiitis obliterans, should be revised or reversed on the 
basis of clear and unmistakable error.   


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to October 
1945.  The appellant, the moving party, is the Veteran's 
surviving spouse.  

The Veteran filed a January 2008 motion to revise or reverse, 
based on CUE, an October 12, 1972, Board decision, wherein the 
Board denied a claim of entitlement to service connection for the 
residuals of frostbite of both feet, including thromboangiitis 
obliterans.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 
20.1400, 20.1403.

In a November 2008 decision, the Board denied the motion for 
revision of the October 12, 1972, Board decision based on CUE.  
In February 2009, the appellant appealed the claim to the U. S. 
Court of Appeals for Veterans Claims (CAVC).  The Veteran died in 
April 2009.

The appellant filed an unopposed motion to remand for possible 
substitution, which was granted by the Clerk of CAVC in an order 
that constituted mandate in June 2009.  By order dated in 
September 2009, CAVC recalled its judgment, withdrew its June 
2009 order, set aside the matters appealed to CAVC in the 
December 2008 Board decision, and dismissed the appeal.  

In February 2010, the VA granted the appellant's eligibility as a 
substitute claimant.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).




FINDINGS OF FACT

1.  In an October 12, 1972, decision, the Board denied service 
connection for the residuals of frostbite of both feet, including 
thromboangiitis obliterans.

2.  In a November 2008 decision, the Board denied the motion for 
revision of the October 12, 1972, Board decision based on CUE; in 
February 2009, the Veteran appealed the claim to the U. S. Court 
of Appeals for Veterans Claims (CAVC); and the Veteran died in 
April 2009.

3.  In February 2010, the VA granted the appellant's eligibility 
as a substitute claimant.  

4.  The record does not reveal any kind of error of fact or law 
in the Board's October 12, 1972, decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of an October 12, 1972, 
decision of the Board based on CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 3.105, 20.100, 20.1402, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review for CUE is only upon the evidence of record at the time 
the decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Thus, 
the appellant bears the burden of presenting allegations of error 
which existed at the time of the decision alleged to be the 
product of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-
179 (2001).

The Veteran filed a claim for service connection for frozen feet 
in October 1967.  A rating decision dated in January 1968 denied 
his claim, he appealed, and a final Board decision dated in July 
1969 denied the claim.  The Veteran attempted to reopen his 
claim, and a February 1971 rating decision found that new 
evidence to establish service connection was not submitted.  An 
October 12, 1972, Board decision came to the same conclusion.  In 
April 1981, the Veteran again attempted to reopen his claim.  In 
a January 1990 decision, the Board granted service connection for 
residuals of frostbite.  A July 2004 Board decision granted an 
effective date of April 12, 1981, for the award of service 
connection for residuals of frostbite to the left lower extremity 
and right above the knee amputation.  The Veteran did not appeal, 
and that decision became final.

The appellant has alleged CUE in the October 12, 1972, Board 
decision that denied service connection for the residuals of 
frostbite of both feet, including thromboangiitis obliterans.  A 
decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds 
of CUE by the Board on its own motion, or upon request of a 
moving party at any time after the decision is made.  38 U.S.C.A. 
§§ 5109A(a), 7111(a), (c).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310 (1992).  The "benefit of the doubt" rule of 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to clear and 
unmistakable error claims.  See 38 C.F.R. § 20.1411(a).

CUE is a very specific and rare kind of 'error.' It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993).  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (the rule regarding 
constructive possession of VA evidence under Bell v. Derwinski, 2 
Vet. App. 611 (1992), is not for application in this case because 
the events in question, which occurred prior to October 12, 1972, 
preceded the Bell decision).

Service connection is granted for injury or disease incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1972).  If 
thrombophlebitis obliterans becomes manifest to a degree of 10 
percent or more within one year of separation from service, such 
disease shall be presumed to have been incurred in service.  38 
C.F.R. § 3.307 (1972).

When a reopened claim is filed and evidence is submitted in 
support thereof which establishes a new factual basis, the 
reopened claim shall be adjudicated without regard to prior 
appellate decision on the issue.  38 C.F.R. § 19.155 (1972).

The appellant notes that the record before the Board on October 
12, 1972, included opinions of a private physician, Dr. Clark, 
indicating that the Veteran's lower extremity condition could be 
due to inservice frostbite.  The appellant also notes that the 
October 12, 1972, Board decision stated that there was "no 
medical evidence causally relating the veteran's disorder to 
service."  The appellant notes that the Board did not find that 
the independent medical expert (IME) opinion to the contrary 
outweighed the positive medical opinion, but ignored the positive 
medical opinion entirely.  The appellant also contends that the 
Board committed CUE when it failed to properly apply the 
provisions of 38 U.S.C.A. § 3.354(b) (now 1154(b) as the Veteran 
engaged in combat and was a prisoner of the German government).  
It is essentially argued that this provision provided that a 
claim for service connection for a combat veteran could only be 
denied if there was clear and convincing evidence to the contrary 
and, had the provisional been properly applied, such a 
presumption, there would have been "a manifestly different 
outcome."

The Board did not explicitly cite to 38 U.S.C.A. § 354(b) in the 
October 1972 decision.  However, there is no basis to find that 
the Board did not consider the applicable laws and regulations as 
to the Veteran's combat service, and that such failure was 
outcome determinative.  The Board specifically stated that the 
Veteran was a POW.  Of particular note, under 38 U.S.C.A. § 310 
and 38 C.F.R. § 3.303, the Veteran had to demonstrate that his 
disability was incurred in service or within one year of 
separation from service for the Board to grant service 
connection.  The Board can find no basis to conclude that there 
was anything in 38 U.S.C.A. § 354(b) which abrogated the 
requirement that a current disability must be shown to have been 
incurred in service or within one year of separation from service 
for a grant of service connection.  38 U.S.C.A. § 354(b) is 
essentially identical to the present statute, 38 U.S.C.A. § 
1154(b), which does not create a presumption of service 
connection for a combat veteran's disability, and requires the 
appellant to meet the evidentiary burden as to service 
connection, such as whether there is a nexus to service, which 
requires competent medical evidence.  See Collette v. Brown, 82 
F.3d 389, 392 (1996).  38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).

While it can be argued that the Board could have made a different 
decision based on the facts, such argument is merely a 
disagreement with how the Board evaluated the facts, and does not 
establish that the decision the Board made was "undebatably 
erroneous."  See Luallen, supra, at 95. 

Such contentions amount to a dispute over how the evidence was 
evaluated, or the weight of probative value attached to the 
evidence.  Simply to allege that previous adjudications 
improperly weighed and evaluated the evidence, failed to apply 
the benefit-of-the-doubt doctrine, or failed to give reasons and 
bases, can never rise to the stringent definition of CUE.  See 
Fugo, 6 Vet. App. at 44.  Therefore, the Board's conclusion was 
not "undebatably" erroneous, but was, rather, a reasonable 
application of the known facts to the law applicable at that 
time.

 There were items of evidence favorable to the appellant's claim, 
i.e., Dr. Clark's opinions.  However, there were also items of 
evidence which were unfavorable to his claim; i.e., the inservice 
medical records and post-service examinations from 1946, 1947, 
and 1949 which were negative for any frostbite condition, and the 
IME opinion dated in July 1972 opining that any inservice 
frostbite sustained about 15 years prior to the Veteran's first 
manifestation of thromboangiitis obliterans could not have caused 
the condition.  See 38 C.F.R. § 3.303(c), supra.

As such, the question of whether the RO erred by not applying 38 
U.S.C. § 354(b) when it decided the Veteran's appeal is not 
outcome determinative.


ORDER

The motion for revision of the October 12, 1972, Board decision 
based on CUE is denied.






                       
____________________________________________
	RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



